ea , . 4 | bers

: “ AQ 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ° Pagélofl |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November E, 1987)
Alfredo Gonzalez-Ortega Case Number: 3:19-mj-24044

 

 

David L Baker F | {_ ED

Defendant's Attorney

 

 

REGISTRATION NO. 89527298 OCT 08 2019
THE DEFENDANT: CLERK, U.S. DISTRICT COURT
Xx] pleaded guilty to count(s) 1 of Complaint SOUTHERN DISTRICT OF CALIFORNIA

 

BEPUTY

 

 

C1 was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
_ 811325 ILLEGAL ENTRY (Misdemeanor) 1
L1 The defendant has been found not guilty on count(s)
[] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term oft,
\

%

fa, ‘TIME SERVED | O days

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
~ imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 3, 2019
Date of imposition of Sentence

Received Bee ; } JiLaAAr yi ow
DUSM we HONORABLE RICHARD L. PUGLISI
: UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | 1 aj-24044

 

 

 
